Case: 19-11201   Date Filed: 02/13/2020   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11201
                         Non-Argument Calendar
                       ________________________

        D.C. Docket Nos. 1:17-cv-21929-MGC; 1:07-cr-20825-MGC-7



ONAY VALDES,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 13, 2020)

Before WILSON, BRANCH, and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11201     Date Filed: 02/13/2020    Page: 2 of 4


      Onay Valdes appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate his sentence related to his convictions for conspiracy to commit

Hobbs Act robbery in violation of 18 U.S.C. § 1951(a) and possession of a firearm

in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). The

district court granted a certificate of appealability (COA) on one issue: whether

reasonable jurists could debate whether Valdes’s conviction under § 924(c) was

constitutional in light of the Supreme Court’s grant of certiorari in United States v.

Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019).

      When reviewing a district court’s denial of a § 2255 motion, we review

questions of law de novo and factual findings for clear error. Lynn v. United

States, 365 F.3d 1225, 1232 (11th Cir. 2004) (per curiam). We may affirm for any

reason supported by the record. Castillo v. United States, 816 F.3d 1300, 1303

(11th Cir. 2016).

      Normally, the scope of our review of an unsuccessful § 2255 motion is

limited to the issues enumerated in the COA. McKay v. United States, 657 F.3d
1190, 1195 (11th Cir. 2011). However, “we will construe the issue specification in

light of the pleadings and other parts of the record.” McCoy v. United States,

266 F.3d 1245, 1248 n.2 (11th Cir. 2001) (internal quotation mark omitted). We

have addressed the merits of a defendant’s claim that his § 924(c) conviction was

unconstitutional in light of Davis where the COA stated the issue in terms of


                                          2
                  Case: 19-11201   Date Filed: 02/13/2020   Page: 3 of 4


Johnson. See Steiner v. United States, 940 F.3d 1282, 1288, 1292–93 (11th Cir.

2019) (per curiam). So even though the opinion in Davis issued after Valdes was

granted his COA, we can consider now whether Davis affords Valdes his requested

relief. See id.

      Section 924(c) criminalizes the use or carrying of a firearm in furtherance of

a crime of violence or drug-trafficking crime. 18 U.S.C. § 924(c)(1)(A). In

§ 924(c), Congress provided definitions of a “crime of violence.” See

§ 924(c)(3)(A)–(B). However, the Supreme Court recently nullified one of those

definitions in § 924(c)(3)(B)—widely known as the residual clause—because it

was unconstitutionally vague. See Davis, 139 S. Ct. at 2324–25, 2336.

      Even so, § 924(c)(3)(A)—the elements clause—still stands. A felony

offense that “has as an element the use, attempted use, or threatened use of

physical force against the person or property of another” still qualifies as a “crime

of violence.” § 924(c)(3)(A); see Steiner, 940 F.3d at 1293 (citing Davis, 139 S.

Ct. at 2336). And “a conviction under § 924(c) does not require that the defendant

be convicted of, or even charged with, the predicate offense.” In re Navarro, 931
F.3d 1298, 1302 (11th Cir. 2019).

      We have held that substantive Hobbs Act robbery is a crime of violence

under § 924(c)’s elements clause. In re Fleur, 824 F.3d 1337, 1340–41 (11th Cir.

2016); see 18 U.S.C. § 1951(a). We also held that conspiracy to commit Hobbs


                                           3
                Case: 19-11201       Date Filed: 02/13/2020       Page: 4 of 4


Act robbery is not a crime of violence. Brown v. United States, 942 F.3d 1069,

1075 (11th Cir. 2019) (per curiam).

       Here, Valdes has not made a prima facie showing that he is entitled to relief

under Davis.1 In addition to the crimes to which he pled guilty and for which he

was convicted, Valdes was charged with Hobbs Act robbery. The indictment listed

both counts of conspiracy to commit Hobbs Act robbery and Hobbs Act robbery as

the factual predicates for the § 924 charge. Valdes admitted that he held a gun to

the head of a Brinks truck messenger and stole over $1 million, facts that fall

within the definition of Hobbs Act robbery. See 18 U.S.C. § 1951(a). Because

Valdes admitted facts sufficient to support a conviction for substantive Hobbs Act

robbery, which is a crime of violence, his conviction under § 924(c) was supported

by a predicate offense. See Fleur, 824 F.3d at 1340–41; Navarro, 931 F.3d at

1302. Accordingly, we affirm the district court’s denial of Valdes’s § 2255

motion.

       AFFIRMED.




1
 The government argues that we should dismiss Valdes’s claims because he did not raise them
on direct appeal. But we see no need to address this procedural-default issue given our decision
on the merits.
                                                4